Title: From George Washington to Brigadier General James Mitchell Varnum, 19 November 1777
From: Washington, George
To: Varnum, James Mitchell



Dear Sir
Head Quarters [Whitemarsh, Pa.] 19th Novemr 1777

In Consequences of advices recd since I wrote you last night, I have ordered Genl Huntington to march to your Assistance. You will please to direct the detatchment that went first down to Fort Mifflin under the command of Colonel Smith to return to Camp, they are in so much want of Necessaries that it is impossible for them to remain longer. Let the Militia that are with you be put in the best order that they can be, I wish they had a good Officer at their Head to arrange them properly. I am &ca.

P.S. It would not be amiss to collect all the militia you can in the Country adjacent.

